
EXHIBIT 10.1

 
CONFORMED COPY


 






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
$550,000,000


TERM LOAN AGREEMENT


Dated as of January 31, 2005


among


CENDANT CORPORATION,
as Borrower


THE LENDERS REFERRED TO HEREIN,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


and


CITICORP NORTH AMERICA, INC.
as Syndication Agent





J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 




     

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 

   
Page
 
 
1.
 
DEFINITIONS
 
 
1
 
2.
 
THE LOANS
 
 
13
 
SECTION 2.1. Commitments
13
 
SECTION 2.2. Loans    
14
 
SECTION 2.3. Use of Proceeds
14
 
SECTION 2.4. Reserved
15
 
SECTION 2.5. Reserved
15
 
SECTION 2.6. Borrowing Procedure
15
 
SECTION 2.7. Refinancings
15
 
SECTION 2.8. Reserved
15
 
SECTION 2.9. Repayment of Loans; Evidence of Debt
15
 
SECTION 2.10. Interest on Loans
16
 
SECTION 2.11. Interest on Overdue Amounts
16
 
SECTION 2.12. Alternate Rate of Interest
17
 
SECTION 2.13. Reserved
17
 
SECTION 2.14. Prepayment of Loans
17
 
SECTION 2.15. Eurocurrency Reserve Costs
17
 
SECTION 2.16. Reserve Requirements; Change in Circumstances
18
 
SECTION 2.17. Change in Legality
19
 
SECTION 2.18. Reimbursement of Lenders
20
 
SECTION 2.19. Pro Rata Treatment
20
 
SECTION 2.20. Right of Setoff
21
 
SECTION 2.21. Manner of Payments
21
 
SECTION 2.22. Taxes
21
 
SECTION 2.23. Certain Pricing Adjustments
23
 
SECTION 2.24. Reserved
24
 
SECTION 2.25. Reserved
24
 
3.    
 
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
24

 
SECTION 3.1. Corporate Existence and Power
24
 
SECTION 3.2. Corporate Authority, No Violation and Compliance with Law
24
 
SECTION 3.3. Governmental and Other Approval and Consents
24
 
SECTION 3.4. Financial Statements of Borrower
24
 
SECTION 3.5. No Material Adverse Change
25
 
SECTION 3.6. Copyrights, Patents and Other Rights
25
 
SECTION 3.7. Title to Properties
25
 
SECTION 3.8. Litigation
25
 
SECTION 3.9. Federal Reserve Regulations
25
 
SECTION 3.10. Investment Company Act
26
 
SECTION 3.11. Enforceability
26
 
SECTION 3.12. Taxes
26
 
SECTION 3.13. Compliance with ERISA
26
 
SECTION 3.14. Disclosure
26
 
SECTION 3.15. Environmental Liabilities
27

 



       i

--------------------------------------------------------------------------------

 





 
4.
 
CONDITIONS OF LENDING
 
27
 
 
SECTION 4.1. Conditions Precedent to Closing
27
 
5.
 
AFFIRMATIVE COVENANTS
 
28
 
 
SECTION 5.1. Financial Statements, Reports, etc
28
 
SECTION 5.2. Corporate Existence; Compliance with Statutes
30
 
SECTION 5.3. Insurance
30
 
SECTION 5.4. Taxes and Charges
30
 
SECTION 5.5. ERISA Compliance and Reports
30
 
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
31
 
SECTION 5.7. Maintenance of Properties
31
 
SECTION 5.8. Changes in Character of Business
31
 
6.
 
NEGATIVE COVENANTS
 
31
 
 
SECTION 6.1. Limitation on Indebtedness
31
 
SECTION 6.2. Consolidation, Merger, Sale of Assets
33
 
SECTION 6.3. Limitations on Liens
33
 
SECTION 6.4. Sale and Leaseback
34
 
SECTION 6.5. Debt to Capitalization Ratio
35
 
SECTION 6.6. Interest Coverage Ratio
35
 
SECTION 6.7. Accounting Practices
35
 
7.
 
EVENTS OF DEFAULT
 
35
 
 
8.
 
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
 
37
 
 
SECTION 8.1. Administration by Administrative Agent
37
 
SECTION 8.2. Advances and Payments
37
 
SECTION 8.3. Sharing of Setoffs and Cash Collateral
38
 
SECTION 8.4. Notice to the Lenders
38
 
SECTION 8.5. Liability of Administrative Agent
39
 
SECTION 8.6. Reimbursement and Indemnification
39
 
SECTION 8.7. Rights of Administrative Agent
40
 
SECTION 8.8. Independent Investigation by Lenders
40
 
SECTION 8.9. Notice of Transfer
40
 
SECTION 8.10. Successor Administrative Agent
40
 
SECTION 8.11. Reserved
41
 
SECTION 8.12. Agents Generally
41
 
9.
 
Reserved
 
41
 
 
10.
 
MISCELLANEOUS
 
41
 
 
 
SECTION 10.1. Notices
41
 
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.
42
 
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
42
 
SECTION 10.4. Expenses
44






 ii

     

--------------------------------------------------------------------------------

 


 
SECTION 10.5. Indemnity
45
 
SECTION 10.6. CHOICE OF LAW
45
 
SECTION 10.7. No Waiver
45
 
SECTION 10.8. Extension of Maturity
46
 
SECTION 10.9. Amendments, etc.
46
 
SECTION 10.10. Severability
46
 
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
46
 
SECTION 10.12. Headings
47
 
SECTION 10.13. Execution in Counterparts
47
 
SECTION 10.14. Entire Agreement
47
 
SECTION 10.15. Confidentiality
48
 
SECTION 10.16. USA PATRIOT Act
49
 
SECTION 10.17. Replacement of Lenders
49








  iii

     

--------------------------------------------------------------------------------

 





SCHEDULES
 
   
1.1
 
 
Commitments
 
     
EXHIBITS
 
     
A
 
Form of Note
 
 
B-1
 
Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
 
 
B-2
 
Form of Cendant In-House Opinion
 
 
C
 
Form of Assignment and Acceptance
 
 
D
 
Form of Officer’s Certificate
 
 
E
 
Form of Borrowing Request
 



 



 













iv
     

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT (the “Agreement”) dated as of January 31, 2005, among
CENDANT CORPORATION, a Delaware corporation (the “Borrower”), the lenders
referred to herein (the “Lenders”), CITICORP NORTH AMERICA, INC., as syndication
agent (the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”; together with the Syndication
Agent, the “Agents”) for the Lenders.
 
INTRODUCTORY STATEMENT
 
The Borrower has requested that the Lenders establish a term loan facility in an
aggregate principal amount of up to $550,000,000 pursuant to which term loans
may be made to the Borrower in a single drawing on the Closing Date (as
hereinafter defined).
 
Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as agent for the Lenders, and each Lender is willing to make
term loans to the Borrower.
 
Accordingly, the parties hereto hereby agree as follows:
 

1.   DEFINITIONS

 
.
 
For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
 
“Act” shall have the meaning assigned to such term in Section 10.16.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Section 2.
 
“AESOP Financing Program” shall mean the transactions contemplated by that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004,
between Cendant Rental Car Funding (AESOP) LLC (formally known as AESOP Funding
II L.L.C.), as issuer and The Bank of New York, as trustee, as it may be from
time to time further amended, supplemented or modified, and the instruments and
agreements referenced therein and otherwise executed in connection therewith,
and any successor program.
 
“AESOP Indebtedness” shall mean any Indebtedness incurred pursuant to the AESOP
Financing Program.
 
“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greatest of (a)
 
 



 

--------------------------------------------------------------------------------

 


the Prime Rate in effect for such day and (b) the Federal Funds Effective Rate
in effect for such day plus ½ of 1%. For purposes hereof, “Prime Rate” shall
mean the rate per annum publicly announced by the Administrative Agent from time
to time as its prime rate in effect at its principal office in New York City.
For purposes of this Agreement, any change in the Alternate Base Rate due to a
change in the Prime Rate shall be effective on the date such change in the Prime
Rate is publicly announced as effective. “Federal Funds Effective Rate” shall
mean, for any period, a fluctuating interest rate per annum equal for each day
during such period to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including, without limitation, the
inability or failure of the Administrative Agent to obtain sufficient bids or
publications in accordance with the terms hereof, the Alternate Base Rate shall
be determined without regard to clause (b) until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
 
“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.
 
“Asset Financing Transaction” shall mean a transaction or series of transactions
pursuant to which the Borrower or any other Person (i) issues Indebtedness
secured by, payable from or representing beneficial interests in Eligible Assets
for which neither the Borrower nor any of its Material Subsidiaries (other than
any Securitization Entity) is liable in any way other than pursuant to Standard
Securitization Undertakings (unless such liability of the Borrower or such
Material Subsidiary is otherwise permitted to be incurred hereunder by the
Borrower or such Material Subsidiary) or (ii) transfers or grants a security
interest in Eligible Assets to any Person that finances the acquisition of such
Eligible Assets through the issuance of securities or the incurrence of
Indebtedness or issues obligations secured by such Eligible Assets.
 
“Assignment and Acceptance” shall mean an agreement in the form of Exhibit C
hereto, executed by the assignor, assignee and the other parties as contemplated
thereby.
 
“Basis Point” shall mean 1/100th of 1%.
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
the Lenders on the Closing Date or which are refinanced pursuant to Section 2.7
and as to which a single Interest Period is in effect.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are permitted to close.
 
 



  2

--------------------------------------------------------------------------------

 


 
“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents” shall mean any of the following, to the extent acquired for
investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of twelve months from the date of acquisition, (ii)
commercial paper maturing not in excess of twelve months from the date of
acquisition and rated “P-1” by Moody’s or “A-1” by S&P on the date of such
acquisition, (iii) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (ii) above: (a) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (b) repurchase obligations with a term of not more than thirty
days for underlying securities of the type referred to in clause (i) above, (iv)
money market funds that invest exclusively in interest bearing, short-term money
market instruments and adhere to the minimum credit standards established by
Rule 2a-7 of the Investment Company Act of 1940 (17 C.F.R. §270.2A-7 (April 1,
2004), and (v) municipal securities: (a) for which the pricing period in effect
is not more than twelve months long and (b) rated at least “P-1” by Moody’s or
“A-1” by S&P.
 
“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
directly or indirectly, beneficially or of record, of ownership or control of in
excess of 50% of the voting common stock of the Borrower on a fully diluted
basis at any time or (ii) if at any time, individuals who at the Closing Date
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or a nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.
 
“Closing Date” shall mean the date on which the conditions precedent to the
effectiveness of this Agreement as set forth in Section 4.1 have been satisfied
or waived.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commitment” shall mean, with respect to each Lender, the obligation of such
Lender to make a Loan to the Borrower in a principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.1. The original
amount of the Commitments is $550,000,000.
 
“Confidential Information” shall mean information concerning the Borrower, its
Subsidiaries or its Affiliates which is non-public, confidential or proprietary
in nature, or any information that is marked or designated confidential by or on
behalf of the Borrower, which is furnished to any Lender by the Borrower or any
of its Affiliates directly or through the Administrative Agent in connection
with this Agreement or the transactions contemplated hereby
 



  3

--------------------------------------------------------------------------------

 


 
 
(at any time on, before or after the date hereof), together with all analyses,
compilations or other materials prepared by such Lender or its respective
directors, officers, employees, agents, auditors, attorneys, consultants or
advisors which contain or otherwise reflect such information.
 
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
 
“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of (i)
Consolidated Net Income, (ii) provision for taxes based on income, (iii)
depreciation expense (excluding any such expense attributable to depreciation of
Related Eligible Assets), (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) other non-cash items reducing Consolidated Net Income (and
increasing EBITDA), minus (plus) (vii) any non-recurring gains (losses) on
business unit dispositions outside the ordinary course of business if such gains
(losses) are included in Consolidated Net Income) minus (viii) any cash
expenditures during such period to the extent such cash expenditures (x) did not
reduce Consolidated Net Income for such period and (y) were applied against
reserves that constituted non-cash items which reduced Consolidated Net Income
during prior periods, all as determined on a consolidated basis for the Borrower
and its Consolidated Subsidiaries in accordance with GAAP. Notwithstanding the
foregoing, in calculating Consolidated EBITDA pro forma effect shall be given to
each acquisition of a Subsidiary or any entity acquired in a merger, where the
purchase price exceeds $150,000,000 in any relevant period for which the
covenant set forth in Section 6.6 is being calculated as if such acquisition had
been made on the first day of such period.
 
“Consolidated Interest Expense” shall mean for any period for which such amount
is being determined, total interest expense paid or payable in cash (including
that properly attributable to Capital Leases in accordance with GAAP but
excluding in any event (x) all capitalized interest and amortization of debt
discount and debt issuance costs and (y) debt extinguishment costs) of the
Borrower and its Consolidated Subsidiaries on a consolidated basis including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs (or minus net profits) under Interest Rate Protection Agreements minus,
without duplication, any interest income of the Borrower and its Consolidated
Subsidiaries on a consolidated basis during such period (other than interest
income earned on any Related Eligible Assets). Notwithstanding the foregoing,
interest expense on any Securitization Indebtedness, AESOP Indebtedness or Other
Excluded Indebtedness shall not be included in Consolidated Interest Expense.
 
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses.
 



  4

--------------------------------------------------------------------------------

 


 
“Consolidated Net Worth” shall mean, as of any date of determination, all items
which in conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
Consolidated Net Worth shall include the Borrower’s equity interest in PHH until
such time as PHH is no longer a Subsidiary of the Borrower.
 
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
 
“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in
Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranty Obligations; provided that, for purposes of this definition,
Indebtedness shall not include (x) Securitization Indebtedness, AESOP
Indebtedness or Other Excluded Indebtedness or (y) obligations incurred under
any derivatives transaction entered into in the ordinary course of business
pursuant to hedging programs. In addition, for purposes of this definition, the
amount of Indebtedness at any time shall be reduced (but not to less than zero)
by the amount of Excess Cash.
 
“Debt to Capitalization Ratio” shall mean at any time the ratio of (x)
Consolidated Total Indebtedness to (y) the sum of (i) Consolidated Total
Indebtedness plus (ii) Consolidated Net Worth.
 
“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender which fails to make a Loan on the
Closing Date in accordance with the terms and conditions of this Agreement.
 
“Disclosed Matters” shall mean public filings with the Securities and Exchange
Commission made by the Borrower or any of its Subsidiaries on Form S-4, Form
8-K, Form 10-Q or Form 10-K, as filed on or prior to the Closing Date.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“Eligible Assets” shall mean any of the following and any proceeds thereof: (x)
assets (and interests in assets) that are of the type described as “assets under
management and mortgage programs” in the consolidated financial statements of
the Borrower and its Consolidated Subsidiaries, dated December 31, 2003, which
shall include, without limitation, vehicles, vehicle leases, fleet maintenance
contracts, fleet management contracts, other service contracts, mortgage loans,
real estate owned as a result of ownership of mortgage loans, timeshare loans,
timeshare properties, vacation rental assets, relocation advances and relocation
properties, receivables generated by any of the foregoing, and mortgage and
other asset servicing rights, and (y) equity interests or other securities
issued by any Subsidiary or other Person issuing securities or incurring
Indebtedness secured by, payable from or representing beneficial interests in,
or holding
 



  5

--------------------------------------------------------------------------------

 


title or ownership interests in, assets of the type described in clause (x)
above or interests in such assets.
 
“Environmental Law” shall mean all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters, including without limitation, the Clean Water Act
also known as the Federal Water Pollution Control Act (“FWPCA”) 33 U.S.C. § 1251
et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq.,
the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201
et seq., the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 et seq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and publications promulgated thereunder and all
substitutions thereof.
 
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended from time to time, and the regulations promulgated
thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a
 



  6

--------------------------------------------------------------------------------

 

 
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“Event of Default” shall have the meaning given such term in Section 7 hereof.
 
“Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $25,000,000.
 
“Excluded Taxes” shall mean, with respect to any Lender, or any other recipient
of payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income or net profits by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized, in which its principal
office is located or in which it is otherwise doing business or in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any withholding tax that is
imposed on amounts payable to such Lender in Dollars, or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, at the time such Lender becomes a party to this Agreement (or
designates a new Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.22(a), (d)
Taxes attributable to such Lender’s failure to comply with Section 2.22(e), and
(e) any Taxes imposed as a result of such Lender’s gross negligence or willful
misconduct.
 
“Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.
 
“Fundamental Documents” shall mean this Agreement, any Notes and any Compliance
Certificate which is required to be executed by the Borrower pursuant to Section
5.1(c) and delivered to the Administrative Agent in connection with this
Agreement.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.
 
“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or foreign.
 
“Granting Lender” shall have the meaning assigned to such term in Section
10.3(k).
 
“Guaranty Obligation” shall mean any obligation, contingent or otherwise, of the
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided, however, that the amount of any Guaranty
Obligation shall be limited to
 



  7

--------------------------------------------------------------------------------

 


 
the extent necessary so that such amount does not exceed the value of the assets
of such Person (as reflected on a consolidated balance sheet of such Person
prepared in accordance with GAAP) to which any creditor or beneficiary of such
Guaranty Obligation would have recourse. Notwithstanding the foregoing
definition, the term “Guaranty Obligation” shall not include any direct or
indirect obligation of a Person as a general partner of a general partnership or
a joint venturer of a joint venture in respect of Indebtedness of such general
partnership or joint venture, to the extent such Indebtedness is contractually
non-recourse to the assets of such Person as a general partner or joint venturer
(other than assets comprising the capital of such general partnership or joint
venture). The term “Guaranty Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting account payables arising in the ordinary course and payable within
180 days); (ii) indebtedness of others of the type described in clause (i),
(iii), (iv) or (v) of this definition of Indebtedness, which such Person has
directly or indirectly assumed or guaranteed (but only to the extent so assumed
or guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; (iii) indebtedness of others secured by a Lien
on assets of such Person, whether or not such Person shall have assumed such
indebtedness (but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than account
payables arising in the ordinary course and payable within 180 days); or (v)
obligations of such Person under Capital Leases.
 
“Indemnified Party” shall have the meaning assigned to such term in Section
10.5.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
 
“Interest Coverage Ratio” shall mean, for each period for which it is to be
determined, the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense.
 
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months duration been applicable to such Borrowing, and, in addition, the date of
any refinancing or conversion of a Borrowing with, or to, a Borrowing of a
different Interest Rate Type.
 
“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3 or 6 months thereafter, as the Borrower may
elect and (b) as to any ABR Borrowing, the period commencing on the date of
 



  8

--------------------------------------------------------------------------------

 


such Borrowing and ending on the earliest of (i) the next succeeding March 31,
June 30, September 30 or December 31, (ii) the Maturity Date and (iii) the date
such Borrowing is refinanced with a Borrowing of a different Interest Rate Type
in accordance with Section 2.7 or is prepaid in accordance with Section 2.14;
provided, however, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of LIBOR Loans only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) no Interest Period
may be selected which would extend beyond the Maturity Date. Interest shall
accrue from, and including, the first day of an Interest Period to, but
excluding, the last day of such Interest Period.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
 
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR and the Alternate Base Rate.
 
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
 
“Lender and “Lenders” shall mean the financial institutions whose names appear
at the foot hereof and any assignee of a Lender permitted pursuant to Section
10.3(b).
 
“Lending Office” shall mean, with respect to any Lender, the branch (or
affiliate) from which such Lender’s Loans are made and for the account of which
all payments of principal of, and interest on, such Lender’s Loans are made, as
notified to the Administrative Agent from time to time.
 
“LIBOR” shall mean, with respect to any LIBOR Borrowing for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next Basis
Point) equal to the rate at which Dollar deposits approximately equal in
principal amount to a Borrowing, JPMorgan Chase Bank’s portion of such LIBOR
Borrowing, and for a maturity comparable to such Interest Period, are offered to
the principal London office of JPMorgan Chase Bank in immediately available
funds in the London Interbank market at approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.
 
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
 
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to LIBOR in accordance with the provisions of Section 2.
 
“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the chart set forth in Section 2.23 based on the rating of the Borrower’s senior
non-credit enhanced unsecured long-term debt.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 



  9

--------------------------------------------------------------------------------

 


 
“Loan” shall have the meaning assigned to such term in Section 2.1.
 
“Margin Stock” shall be as defined in Regulation U of the Board.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole (it is understood that, for purposes of this
definition, resolution of matters relating to the accounting irregularities and
errors referred to in the Borrower’s report on Form 10-K for the period ending
December 31, 2003, filed with the Securities and Exchange Commission and
including the class action lawsuits referred to therein and other class action
lawsuits arising as a result of the accounting irregularities and errors
disclosed therein do not constitute a Material Adverse Effect).
 
“Material Subsidiary” shall mean any Subsidiary of the Borrower which, together
with its Subsidiaries at the time of determination hold, or, solely with respect
to Sections 7(f) and 7(g), any group of Subsidiaries which, if merged into each
other at the time of determination would hold, assets constituting 10% or more
of Consolidated Assets or accounts for 10% or more of Consolidated EBITDA for
the Rolling Period immediately preceding the date of determination.
 
“Maturity Date” shall mean September 30, 2005.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds” (a) in connection with any asset sale, the proceeds thereof
in the form of cash and (including any such cash proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of attorneys’ fees, accountants’ fees, investment banking fees
and other customary fees and expenses actually incurred in connection therewith
and net of Taxes paid or reasonably estimated by the Borrower to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation, for pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and (b) in
connection with any issuance or sale of Capital Stock, the cash proceeds
received from such issuance or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith and
net of Taxes paid or reasonably estimated by the Borrower to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and net of any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation, for pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction .
 
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
10.17.
 
“Non Ratable Assignment” shall have the meaning assigned to such term in Section
10.3(b).
 



  10

--------------------------------------------------------------------------------

 


“Note” shall have the meaning assigned to such term in Section 2.9(f) .
 
“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of principal of, and interest on, the Loans, and all other monetary
obligations of the Borrower to the Administrative Agent or any Lender under this
Agreement, the Notes or the Fundamental Documents.
 
“Other Excluded Indebtedness” shall mean (a) Indebtedness of the type described
in Section 6.1(q) up to an aggregate principal amount not to exceed $350,000,000
and (b) Indebtedness secured by, payable from or representing beneficial
interests in Eligible Assets except to the extent that such Indebtedness
provides for recourse (other than Standard Securitization Undertakings) to the
Borrower or any Subsidiary (other than a Securitization Entity).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or the Notes or any Fundamental
Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.3(g).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Permitted Encumbrances” shall mean Liens permitted under Section 6.3 hereof.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“PHH” shall mean PHH Corporation, a Maryland corporation.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
 
“Ratable Assignment” shall have the meaning assigned to such term in Seciton
10.3(b).
 
“Related Eligible Assets” shall mean Eligible Assets that secure or are the
source of payment for AESOP Indebtedness, Securitization Indebtedness or Other
Excluded Indebtedness.
 



  11

--------------------------------------------------------------------------------

 


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer or assistant treasurer of
the Borrower.
 
“Required Lenders” shall mean at any time, Lenders 100% of the aggregate
principal amount of the Loans at the time outstanding.
 
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
 
“S&P” shall mean Standard & Poor’s.
 
“Securitization Entity” shall mean (i) any Subsidiary or other Person engaged
solely in the business of effecting asset securitization transactions and
related activities, or (ii) any Subsidiary or other Person whose primary purpose
is to hold title or ownership interests in Eligible Assets.
 
“Securitization Indebtedness” shall mean Indebtedness incurred by a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets
of, or any equity interests or other securities issued by, a Securitization
Entity).
 
“SPC” shall have the meaning assigned to such term in Section 10.3(k).
 
“Standard Securitization Undertakings” means representations, warranties (and
any related repurchase obligations), servicer obligations, guaranties, covenants
and indemnities entered into by the Borrower or any Subsidiary of the Borrower
of a type that are reasonably customary in securitizations.
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
 
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person;
provided that for purposes of
 



  12

--------------------------------------------------------------------------------

 


Sections 6.1, 6.3, 6.4, 6.5 and 6.6 hereof, PHH and its Subsidiaries shall be
deemed not to be Subsidiaries of the Borrower except that until such time as PHH
is no longer a Subsidiary of the Borrower (a) Consolidated Net Worth shall be
calculated in accordance with the definition thereof and (b) in calculating
Consolidated EBITDA for any fiscal quarter the amount of any cash dividends or
any other cash distributions actually paid by PHH or any Subsidiary of PHH to
the Borrower and its Subsidiaries (excluding the Subsidiaries of PHH) (i) during
such period and (ii) up to the time of the delivery of the certificate pursuant
to Section 5.1(c) hereof related to such period shall be included in such
calculation. Any such cash dividends and distributions received from PHH and its
Subsidiaries in one period and included in calculating Consolidated EBITDA for
any prior period shall not be included in calculating Consolidated EBITDA for
any fiscal quarter ending on or after the first anniversary of the date such
dividends and distributions are received.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Timeshare Indebtedness” shall mean any Indebtedness that is secured by, payable
from or represents beneficial interests in Timeshare Loans or Timeshare
Property.
 
“Timeshare Loan” shall mean any loans made to finance the acquisition of a
timeshare (including vacation credits or points), including a timeshare that has
not yet been completed, any installment contract for the purchase of a
timeshare, or any other arrangement in the nature of a financing of the purchase
of a timeshare, and all security therefor and proceeds thereof.
 
“Timeshare Property” shall mean any property used or intended to be used for
development, in whole or in part, of a timeshare regime, including but not
limited to real property, improvements thereon, any condominium, any portion of
such a development, any unit or units subjected to a timeshare regime, any fixed
week intervals, any undivided interests, any notional “points” afforded to
owners of timeshares, any common areas, and any other form of ownership of, or
entitlement to occupy real estate that forms a part of, or is subject to, a
timeshare regime under applicable state law.
 
“Treaty” shall mean the Treaty establishing the European Economic Community,
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1987, the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993), the Amsterdam Treaty (which was
signed at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and
the Nice Treaty (which was signed on February 26, 2001), each as amended from
time to time and as referred to in legislative measures of the European Union
for the introduction of, changeover to or operating of the Euro in one or more
member states.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 

2.   THE LOANS

 
SECTION 2.1.  Commitments.
 
Subject to the terms and conditions hereof, each Lender severally agrees to make
a term loan (a “Loan”) to the Borrower on the Closing Date in an amount not to
exceed the amount of the
 



  13

--------------------------------------------------------------------------------

 


Commitment of such Lender. The Loans may from time to time be LIBOR Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.6 and 2.7.
 
SECTION 2.2.  Loans.
 
i.  Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their Commitment; provided, however, that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). The Loans comprising any
Borrowing shall be (i) in the case of LIBOR Loans, in an aggregate principal
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) in the case of ABR Loans, in an aggregate principal amount that is an
integral multiple of $500,000 and not less than $5,000,000. 
 
ii.  Each Borrowing shall be comprised entirely of LIBOR Loans or ABR Loans, as
the Borrower may request pursuant to Section 2.6 or 2.7, as applicable. Each
Lender may at its option make any LIBOR Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement and the applicable Note.
Borrowings of more than one Interest Rate Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in an aggregate of more than nine separate
Borrowings being outstanding hereunder at any one time. For purposes of the
calculation required by the immediately preceding sentence, LIBOR Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowing, and all Borrowings of a single
Interest Rate Type made on a single date shall be considered a single Borrowing
if such Borrowings have a common Interest Period.
 
iii.  Subject to Section 2.7, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by making funds available at the offices
of the Administrative Agent’s Agent Bank Services Department, JPMorgan Chase
Bank, N.A., 111 Fannin, 10th floor, Houston, Texas 77002, Attention of Vaughan
Nguyen (Telephone No. 713-750-3550; Facsimile No. 713-750-2932), for credit to
Cendant Corporation Clearing Account, Account No. 144812905 (Reference: Cendant
Corporation Credit Agreement dated as of January [31], 2005) no later than 1:00
P.M. New York City time (2:00 P.M. New York City time, in the case of an ABR
Borrowing) in Federal or other immediately available funds. Upon receipt of the
funds to be made available by the Lenders to fund any Borrowing hereunder, the
Administrative Agent shall disburse such funds by depositing them into an
account of the Borrower maintained with the Administrative Agent. Loans shall be
made by all the Lenders pro rata in accordance with Section 2.1 and this Section
2.2.
 
iv.  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
 
SECTION 2.3.  Use of Proceeds
 
The proceeds of the Loans shall be used for working capital and general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, for acquisitions. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X of the Board.
 



  14

--------------------------------------------------------------------------------

 


SECTION 2.4.  Reserved
 
 
SECTION 2.5.  Reserved
 
 
SECTION 2.6.  Borrowing Procedure
 
In order to effect a Borrowing, the Borrower shall hand deliver or telecopy to
the Administrative Agent a Borrowing Request in the form of Exhibit E (a) in the
case of a LIBOR Borrowing, not later than 12:00 (noon), New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, on the day of a
proposed Borrowing. Such Borrowing Request shall be irrevocable and shall in
each case specify (a) whether the Borrowing then being requested is to be a
LIBOR Borrowing or an ABR Borrowing, (b) the date of such Borrowing (which shall
be a Business Day) and the amount thereof and (c) if such Borrowing is to be a
LIBOR Borrowing, the Interest Period with respect thereto. If no election as to
the Interest Rate Type of a Borrowing is specified in any such Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any LIBOR Borrowing is specified in any such Borrowing
Request, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. If the Borrower shall not have given a Borrowing
Request in accordance with this Section 2.6 of its election to refinance a
Borrowing prior to the end of the Interest Period in effect for such Borrowing,
then the Borrower shall (unless such Borrowing is repaid at the end of such
Interest Period) be deemed to have given notice of an election to refinance such
Borrowing with an ABR Borrowing. The Administrative Agent shall promptly advise
the Lenders of any notice given pursuant to this Section 2.6 and of each
Lender’s portion of the requested Borrowing.
 
SECTION 2.7.  Refinancings
 
The Borrower may refinance all or any part of any Borrowing with a Borrowing of
the same or a different Interest Rate Type pursuant to a Borrowing Request under
Section 2.6, subject to the conditions and limitations set forth herein and
elsewhere in this Agreement; provided, however, that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default, a
Borrowing or portion thereof may only be refinanced with an ABR Borrowing. Any
Borrowing or part thereof so refinanced shall be deemed to be repaid in
accordance with Section 2.9 with the proceeds of a new Borrowing hereunder and
the proceeds of the new Borrowing, which will repay the Borrowing being
refinanced, shall not be paid by the Lenders to the Administrative Agent or by
the Administrative Agent to the Borrower, and each Borrowing after the Closing
Date will merely reflect a new or continued interest rate option.
 
SECTION 2.8.  Reserved
 
 
SECTION 2.9.  Repayment of Loans; Evidence of Debt
 
 
(a)  The Loans shall be repayable in a single installment on the Maturity Date.
 
(b)  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the entire principal amount of the Loan of
such Lender on the Maturity Date (or such earlier date on which the Loans become
due and payable pursuant to Section 2.14(b) or Section 7). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Term Loans
from time to time outstanding from the date hereof until payment in full thereof
at the rates per annum, and on the dates, set forth in Section 2.10.
 



  15

--------------------------------------------------------------------------------

 


(c)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
 
(d)  The Administrative Agent shall maintain the Register pursuant to Section
10.3(e), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of the Loan made by it hereunder, the Interest Rate Type thereof
and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(e)  The entries made in the Register and the accounts of each Lender maintained
pursuant to this Section 2.9 shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loan made to the Borrower by such Lender in
accordance with the terms of this Agreement.
 
(f)  The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, it will execute and deliver to such Lender a promissory note of the
Borrower evidencing the Loan of such Lender, substantially in the form of
Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).
 
 
SECTION 2.10.  Interest on Loans
 
(a)  Subject to the provisions of Section 2.11, the Loans comprising each LIBOR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to LIBOR for the
Interest Period in effect for such Borrowing plus the applicable LIBOR Spread
from time to time in effect. Interest on each LIBOR Borrowing shall be payable
on each applicable Interest Payment Date.
 
(b)  Subject to the provisions of Section 2.11, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the applicable margin,
if any, for ABR Loans from time to time in effect pursuant to Section 2.23.
 
(c)  Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan. The LIBOR or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.11.  Interest on Overdue Amounts
 
If the Borrower shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall on
demand from time to time pay interest, to the extent permitted by Applicable
Law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
applicable, in the case of amounts bearing interest determined by reference to
the Prime Rate and a year of 360 days in all other cases, equal
 



  16

--------------------------------------------------------------------------------

 


to (a) in the case of the remainder of the then current Interest Period for any
LIBOR Loan, the rate applicable to such Loan under Section 2.10 plus 2% per
annum and (b) in the case of any other Loan or amount, the rate that would at
the time be applicable to an ABR Loan under Section 2.10 plus 2% per annum.
 
SECTION 2.12.  Alternate Rate of Interest
 
In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a LIBOR Loan, the Administrative
Agent shall have determined that Dollar deposits in the amount of the requested
principal amount of such LIBOR Loan are not generally available in the London
Interbank market, or that the rate at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to any Lender of making
or maintaining its portion of such LIBOR Loans during such Interest Period, or
that reasonable means do not exist for ascertaining LIBOR, the Administrative
Agent shall, as soon as practicable thereafter, give written or telecopier
notice of such determination to the Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have determined
that circumstances giving rise to such notice no longer exist, any request by
the Borrower for a LIBOR Borrowing pursuant to Section 2.6 shall be deemed to be
a request for an ABR Loan. Each determination by the Administrative Agent
hereunder shall be conclusive absent manifest error.
 
SECTION 2.13.  Reserved
 
 
SECTION 2.14.  Prepayment of Loans
 
(a)  Prior to the Maturity Date, the Borrower shall have the right at any time
to prepay Loans, in whole or in part, subject to the requirements of Section
2.18, but otherwise without premium or penalty, upon prior written or telecopy
notice to the Administrative Agent before 12:00 Noon, New York City, time at
least one Business Day in the case of an ABR Loan and at least three Business
Days in the case of a LIBOR Loan; provided, however, that each such partial
prepayment shall be in an integral multiple of $5,000,000 and in a minimum
aggregate principal amount of $10,000,000.
 
(b)  On any date when the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from the sale or disposition of all or substantially all of the
Capital Stock or assets of (i) Wright Express Corporation or (ii) the material
entities comprising the Cendant Marketing Services Division, 100% of the Net
Cash Proceeds thereof shall be applied within three Business Days of such date
toward the prepayment of the Loans in accordance with Section 2.14(c).
 
(c)  Each notice of prepayment pursuant to Section 2.14(a) shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
to prepay such Borrowing(s) by the amount stated therein. All prepayments under
this Section 2.14 shall be accompanied by accrued interest on the principal
amount being prepaid, to the date of prepayment. Any amounts prepaid pursuant to
this Section 2.14 may not be reborrowed.
 
SECTION 2.15.  Eurocurrency Reserve Costs
 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
additional interest on the unpaid principal amount of each LIBOR Loan made to
the Borrower by such Lender, from the date of such Loan until such Loan is paid
in full, at an interest rate per annum equal
 



  17

--------------------------------------------------------------------------------

 


at all times during the Interest Period for such Loan to the remainder obtained
by subtracting (i) LIBOR for such Interest Period from (ii) the rate obtained by
multiplying LIBOR as referred to in clause (i) above by the Statutory Reserves
of such Lender for such Interest Period. Such additional interest shall be
determined by such Lender and notified to the Borrower (with a copy to the
Administrative Agent) not later than five Business Days before the next Interest
Payment Date for such Loan, and such additional interest so notified to the
Borrower by any Lender shall be payable to the Administrative Agent for the
account of such Lender on each Interest Payment Date for such Loan.
 
SECTION 2.10.  Reserve Requirements; Change in Circumstances
 
(a)  Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.22, if after the Closing Date any
change in Applicable Law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, or (ii) shall impose on any Lender or the London
Interbank market any other condition affecting this Agreement or any LIBOR Loan
made by such Lender, and the result of any of the foregoing shall be to increase
the cost (other than the amount of Taxes, if any) to such Lender of making or
maintaining any LIBOR Loan or to reduce the amount (other than a reduction
resulting from an increase in Taxes, if any) of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise) in
respect thereof by an amount deemed in good faith by such Lender to be material,
then the Borrower shall pay such additional amount or amounts as will compensate
such Lender for such increase or reduction to such Lender.
 
(b)  If, after the Closing Date, any Lender shall have determined in good faith
that the adoption after the Closing Date of any applicable law, rule, regulation
or guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any Lending Office of
such Lender) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such Governmental Authority, central bank
or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of its obligations hereunder to a level below
that which such Lender (or its holding company) could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s policies or the policies of its holding company, as the case may be,
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then, from time to time, the Borrower shall pay to the Administrative
Agent for the account of such Lender such additional amount or amounts as will
compensate such Lender for such reduction upon demand by such Lender.
 
(c)  A certificate of a Lender setting forth in reasonable detail (i) such
amount or amounts as shall be necessary to compensate such Lender as specified
in paragraph (a) or (b) above, as the case may be, and (ii) the calculation of
such amount or amounts referred to in the preceding clause (i), shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
 
(d)  Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any Interest Period shall not constitute a waiver of
such Lender’s rights to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital with respect
to such Interest Period or any other Interest Period. The protection of this
Section 2.16 shall be available to each
 



  18

--------------------------------------------------------------------------------

 


Lender regardless of any possible contention of invalidity or inapplicability of
the law, regulation or condition which shall have been imposed.
 
(e)  Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition that (i) would
cause it to incur any increased cost under this Section 2.16, Section 2.17,
Section 2.22 or Section 2.25(g) or (ii) would require the Borrower to pay an
increased amount under this Section 2.16, Section 2.17, Section 2.22 or Section
2.25(g), it will notify the Borrower of such event or condition and, to the
extent not inconsistent with such Lender’s internal policies, will use its
reasonable efforts to make, fund or maintain the affected Loans of such Lender
through another Lending Office of such Lender if as a result thereof the
additional monies which would otherwise be required to be paid or the reduction
of amounts receivable by such Lender thereunder in respect of such Loans would
be materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans pursuant to this Section 2.16, Section 2.17, Section 2.22 or Section
2.25(g) would be materially reduced or the Taxes or other amounts otherwise
payable under this Section 2.16, Section 2.17, Section 2.22 or Section 2.25(g)
would be materially reduced, and if, as determined by such Lender, in its sole
discretion, the making, funding or maintaining of such Loans through such other
Lending Office would not otherwise materially adversely affect such Loans or
such Lender.
 
(f)  In the event any Lender shall have delivered to the Borrower a notice that
LIBOR Loans are no longer available from such Lender pursuant to Section 2.17,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15 or
Section 2.21, the Borrower may (but subject in any such case to the payments
required by Section 2.17), upon at least five Business Days’ prior written or
telecopier notice to such Lender and the Administrative Agent, identify to the
Administrative Agent a lending institution reasonably acceptable to the
Administrative Agent which will purchase from the Lender providing such notice
the outstanding principal amount of the Loan made by such Lender and such Lender
shall thereupon assign such Loan to such replacement lending institution
pursuant to Section 10.3. Such notice shall specify an effective date for such
assignment and at the time thereof, the Borrower shall pay all accrued interest
and all other amounts (including without limitation all amounts payable under
this Section) owing hereunder to such Lender as at such effective date for such
assignment.
 
SECTION 2.17.  Change in Legality
 
(a)  Notwithstanding anything to the contrary herein contained, if, after the
Closing Date, any change in any law or regulation or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender to make or maintain
any LIBOR Loan or to give effect to its obligations as contemplated hereby,
then, by written notice to the Borrower and to the Administrative Agent, such
Lender may:
 
(i)  declare that LIBOR Loans will not thereafter be made by such Lender
hereunder (or refinanced pursuant to Section 2.7), whereupon the Borrower shall
be prohibited from requesting LIBOR Loans from such Lender (or refinancings as
part of a LIBOR Borrowing pursuant to Section 2.7) hereunder unless such
declaration is subsequently withdrawn; and
 
(ii)  require that all outstanding LIBOR Loans made by it be converted to ABR
Loans, in which event (A) all such LIBOR Loans shall be automatically converted
to ABR Loans as of the effective date of such notice as provided in Section
2.17(b) and (B) all payments and prepayments of principal which would otherwise
have been applied to repay the converted LIBOR Loans shall instead be applied to
repay the ABR Loans resulting from the conversion of such LIBOR Loans.
 



  19

--------------------------------------------------------------------------------

 


(b)  For purposes of this Section 2.17, a notice to the Borrower by any Lender
pursuant to Section 2.17(a) shall be effective on the date of receipt thereof by
the Borrower.
 
SECTION 2.18.  Reimbursement of Lenders
 
(a)  The Borrower shall reimburse each Lender on demand for any loss incurred or
to be incurred by it in the reemployment of the funds released (i) by any
prepayment (other than a prepayment required by Section 2.14(b)) of any LIBOR
Loan if such Loan is repaid other than on the last day of the applicable
Interest Period for such Loan or (ii) in the event that after the Borrower
delivers a notice of borrowing under Section 2.6 in respect of LIBOR Loans and
the applicable Loan is not made on the first day of the Interest Period
specified by the Borrower for any reason other than (I) a suspension or
limitation under Section 2.17 of the right of the Borrower to select a LIBOR
Loan or (II) a breach by a Lender of its obligations hereunder. In the case of
such failure to borrow, such loss shall be the amount as reasonably determined
by such Lender as the excess, if any of (A) the amount of interest which would
have accrued to such Lender on the amount not borrowed, at a rate of interest
equal to the interest rate applicable to such Loan pursuant to Section 2.10, for
the period from the date of such failure to borrow, to the last day of the
Interest Period for such Loan which would have commenced on the date of such
failure to borrow, over (B) the amount realized by such Lender in reemploying
the funds not advanced during the period referred to above. In the case of a
payment other than on the last day of the Interest Period for a Loan (other than
a prepayment required by Section 2.14(b)), such loss shall be the amount as
reasonably determined by the Administrative Agent as the excess, if any, of (A)
the amount of interest which would have accrued on the amount so paid at a rate
of interest equal to the interest rate applicable to such Loan pursuant to
Section 2.10, for the period from the date of such payment to the last day of
the then current daily Interest Period for such Loan, over (B) the amount equal
to the product of (x) the amount of the Loan so paid times (y) the current daily
yield on U.S. Treasury Securities (at such date of determination) with
maturities approximately equal to the remaining Interest Period for such Loan
times (z) the number of days remaining in the Interest Period for such Loan.
Each Lender shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss (and in reasonable detail the
manner of computation thereof) as determined by such Lender, which certificates
shall be conclusive absent manifest error. The Borrower shall pay to the
Administrative Agent for the account of each Lender the amount shown as due on
any certificate within thirty days after its receipt of the same.
 
(b)  In the event the Borrower fails to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.14(a), the Borrower on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment. Each Lender shall deliver to the Borrower
and the Administrative Agent from time to time one or more certificates setting
forth the amount of such loss (and in reasonable detail the manner of
computation thereof) as determined by such Lender, which certificates shall be
conclusive absent manifest error.
 
SECTION 2.19.  Pro Rata Treatment
 
Except as permitted under Sections 2.15, 2.16(c), 2.17 and 2.18 (i) each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans and each refinancing of any Borrowing with, or
conversion of any Borrowing to, another Borrowing, or continuation of any
Borrowing, shall be allocated pro rata among the Lenders in accordance with the
outstanding principal amount of their Loans. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each
 



  20

--------------------------------------------------------------------------------

 


Lender’s percentage of such Borrowing computed in accordance with Section 2.1,
to the next higher or lower whole dollar amount.
 
SECTION 2.20.  Right of Setoff
 
If any Event of Default shall have occurred and be continuing and any Lender
shall have directed the Administrative Agent to declare the Loans immediately
due and payable pursuant to Section 7, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by such Lender and any other indebtedness
at any time owing by such Lender to, or for the credit or the account of, the
Borrower, against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and the Loans to the Borrower held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such Loans and although such Obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower after any such
setoff and application made by such Lender, but the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 2.20 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 2.21.  Manner of Payments
 
All payments by the Borrower hereunder and under the Notes shall be made in
Dollars in Federal or other immediately available funds without deduction,
setoff or counterclaim at the office of the Administrative Agent’s Agent Bank
Services Department, JPMorgan Chase Bank, N.A. 111 Fannin, 10th floor, Houston,
Texas 77002, Attention of Vaughan Nguyen (Telephone No. 713-750-3550; Facsimile
No. 713-750-2932), for credit to Cendant Corporation Clearing Account, Account
No. 144812905 (Reference: Cendant Corporation Credit Agreement dated January
[31], 2005) no later than 1:00 P.M., New York City time, on the date on which
such payment shall be due. Interest in respect of any Loan hereunder shall
accrue from and including the date of such Loan to, but excluding, the date on
which such Loan is paid or refinanced with a Loan of a different Interest Rate
Type.
 
SECTION 2.22.  Taxes
 
(a)  Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.22) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
 
(c)  If the United States Internal Revenue Service or other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
against the Administrative Agent or a Lender that the full amount of Indemnified
Taxes or Other Taxes has not been paid, the Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such
 



  21

--------------------------------------------------------------------------------

 


Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.22) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other that those resulting from the Administrative Agent
or Lender’s gross negligence or willful misconduct). A certificate (along with a
copy of the applicable documents from the United States Internal Revenue Service
or other Governmental Authority of the United States of America or other
jurisdiction that asserts such claim) as to the amount of such payment or
liability and setting forth in reasonable detail the calculation and basis for
such payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time such Lender
becomes a party to this Agreement and at any other time or times reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by Applicable Law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. Each
Lender and Administrative Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Code (other than Persons that are corporations or
otherwise exempt from United States backup withholding Tax), shall deliver at
the time(s) and in the manner(s) prescribed by Applicable Law, to the Borrower
and the Administrative Agent (as applicable), a properly completed and duly
executed United States Internal Revenue Form W-9, or any successor form,
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.
 
(f)  If the Administrative Agent or a Lender determines, in its sole good-faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.22, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.22 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.22 shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.
 
(g)  Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, it shall be the Person to deduct and withhold Taxes, and
to the extent required by law it shall deduct and withhold Taxes, on amounts
that such Lender may remit to any other Person(s) by reason of any undisclosed
transfer or assignment of an interest in this Agreement to such other Person(s)
pursuant to paragraph (g) of Section 10.3 and (ii) to indemnify the Borrower and
the Administrative Agent and any
 



  22

--------------------------------------------------------------------------------

 


officers, directors, agents, or employees of the Borrower or the Administrative
Agent against, and to hold them harmless from, any Tax, interest, additions to
Tax, penalties, reasonable counsel and accountants’ fees, disbursements or
payments arising from the assertion by any appropriate Governmental Authority of
any claim against them relating to a failure to withhold Taxes as required by
Applicable Law with respect to amounts described in clause (i) of this paragraph
(c).
 
(h)  Each assignee of a Lender’s interest in this Agreement in conformity with
Section 10.3 shall be bound by this Section 2.22, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.22.
 
SECTION 2.23.  Certain Pricing Adjustments
 
The applicable LIBOR Spread in effect from time to time shall be determined in
accordance with the following table:
 

 
 
S&P/Moody’s/Fitch Rating Equivalent
Of The Borrower’s Senior
Non-Credit Enhanced Unsecured Long-Term Debt
 
 
Applicable LIBOR
Spread (in Basis Points)
   
 
BBB+/Baa1/BBB+ or better
 
 
37.5
   
BBB/Baa2/BBB or lower
 
45.0
 



 
In the event that S&P, Moody’s and Fitch ratings on the Borrower’s senior
non-credit enhanced unsecured long-term debt are not equivalent to each other,
the higher rating of S&P or Moody’s will determine the applicable LIBOR Spread,
unless the ratings are more than one level apart, in which case the rating one
level below the higher rating of S&P or Moody’s will be determinative. In the
event that (a) the Borrower’s senior non-credit enhanced unsecured long-term
debt is rated by (i) Fitch and only one of S&P or Moody’s, or (ii) only one of
S&P or Moody’s (for any reason, including if S&P or Moody’s shall cease to be in
the business of rating corporate debt obligations), and not by Fitch, (b) if the
rating system of any of S&P, Moody’s or Fitch shall change, or (c) in the event
that the Borrower’s senior unsecured long-term debt is (i) not rated by any of
S&P, Moody’s or Fitch or (ii) rated only by Fitch, then an amendment shall be
negotiated in good faith to the references to specific ratings in the table
above to reflect such changed rating system or the unavailability of ratings
from such rating agency (including an amendment to provide for the substitution
of an equivalent or successor ratings agency). In the event that the Borrower’s
senior unsecured long-term debt is (i) not rated by any of S&P, Moody’s or Fitch
or (ii) rated only by Fitch, then the applicable LIBOR Spread shall be deemed to
be calculated as if the lowest rating category set forth above applied until
such time as an amendment to the table above shall be agreed to. Any increase in
the applicable LIBOR Spread determined in accordance with the foregoing table
shall become effective on the date of announcement or publication by the
Borrower or the applicable rating agency of a reduction in such rating or, in
the absence of such announcement or publication, on the effective date of such
decreased rating, or on the date of any request by the Borrower to the
applicable rating agency not to rate its senior unsecured long-term debt or on
the date any of such rating agencies announces it shall no longer rate the
Borrower’s senior unsecured long-term debt. Any decrease in the applicable LIBOR
Spread shall be effective on the date of announcement or publication by any of
such rating agencies of an increase in rating or in the absence of announcement
or publication on the effective date of such increase in rating.
 



  23

--------------------------------------------------------------------------------

 


The applicable margin for ABR Loans shall be the applicable LIBOR Spread minus
100 Basis Points (but not less than 0%).
 
SECTION 2.24.  Reserved
 
SECTION 2.25.  Reserved
 
 

3.   REPRESENTATIONS AND WARRANTIES OF BORROWER

 
In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrower makes the following representations and
warranties to the Administrative Agent and the Lenders, all of which shall
survive the execution and delivery of this Agreement, the issuance of the Notes
and the making of the Loans:
 
SECTION 3.1.  Corporate Existence and Power
 
The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation in all jurisdictions where the nature of their
properties or business so requires it and where a failure to be in good standing
as a foreign corporation would have a Material Adverse Effect. The Borrower has
the corporate power to execute, deliver and perform its obligations under this
Agreement and the other Fundamental Documents and other documents contemplated
hereby and to borrow hereunder.
 
SECTION 3.2.  Corporate Authority, No Violation and Compliance with Law
 
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower, (b) will not
violate any provision of any Applicable Law (including any laws related to
franchising) applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower or any of its
Subsidiaries, (d) will not violate or be in conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under,
any material indenture, bond, note, instrument or any other material agreement
to which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or any of their respective properties or
assets are bound and (e) will not result in the creation or imposition of any
Lien upon any property or assets of the Borrower or any of its Subsidiaries
other than pursuant to this Agreement or any other Fundamental Document.
 
SECTION 3.3.  Governmental and Other Approval and Consents
 
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance by the Borrower of this
Agreement or the other Fundamental Documents, except such as have been obtained
or made and are in full force and effect.
 
SECTION 3.4.  Financial Statements of Borrower
 
The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of December 31, 2003, and (b) unaudited
consolidated balance sheets of the Borrower and its Consolidated Subsidiaries as
of March 31, 2004, June 30, 2004, and September 30, 2004, together with
 



  24

--------------------------------------------------------------------------------

 


the related unaudited statements of income, shareholders’ equity and cash flows
for such periods, fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as at the dates indicated and the results of
operations and cash flows for the periods indicated in conformity with GAAP
subject to normal year-end adjustments in the case of the March 31, 2004, June
30, 2004 and September 30, 2004 financial statements.
 
SECTION 3.5.  No Material Adverse Change
 
There has been no material adverse change in the business, assets, operations,
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole from that disclosed in the audited consolidated financial statements
(including the footnotes thereto) of the Borrower referred to in Section 3.4 for
its 2003 fiscal year.
 
SECTION 3.6.  Copyrights, Patents and Other Rights
 
Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not result
in a Material Adverse Effect.
 
SECTION 3.7.  Title to Properties
 
Each of the Borrower or its Subsidiaries will have at the Closing Date good
title or valid leasehold interests to each of the properties and assets
reflected on the balance sheets referred to in Section 3.4 (other than
properties or assets owned by a Person that is consolidated with the Borrower or
any of its Subsidiaries under GAAP but is not a Subsidiary of the Borrower),
except for defects in title or interests that would not result in a Material
Adverse Effect, and all such properties and assets will be free and clear of
Liens, except Permitted Encumbrances.
 
SECTION 3.8.  Litigation
 
(a)  Except for the Disclosed Matters, there are no lawsuits or other
proceedings pending (including, but not limited to, matters relating to
Environmental Law and Environmental Liability), or, to the knowledge of the
Borrower, threatened, against or affecting the Borrower or any of its
Subsidiaries or any of their respective properties, by or before any
Governmental Authority or arbitrator, which would have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, decree, rule or regulation of any
Governmental Authority, which default would have a Material Adverse Effect.
 
SECTION 3.9.  Federal Reserve Regulations
 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation U
or X of the Board.
 



  25

--------------------------------------------------------------------------------

 


SECTION 3.10.  Investment Company Act
 
The Borrower is not, and will not during the term of this Agreement be, (x) an
“investment company” subject to regulation under the Investment Company Act of
1940, as amended or (y) subject to regulation under the Public Utility Holding
Company Act of 1935 or the Federal Power Act.
 
SECTION 3.11.  Enforceability
 
This Agreement and the other Fundamental Documents when executed by all parties
hereto will constitute legal, valid and binding obligations (as applicable) of
the Borrower (enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
 
SECTION 3.12.  Taxes
 
The Borrower and each of its Subsidiaries has filed or caused to be filed all
federal, state and local Tax returns which are required to be filed, and has
paid or has caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in conformity with GAAP or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.13.  Compliance with ERISA
 
No ERISA Event has occurred or is reasonably expected to occur that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance in all material respects with the provisions of ERISA and the Code
applicable to Plans, and the regulations and published interpretations
thereunder, if any, which are applicable to it. Neither the Borrower nor any of
its Subsidiaries has, with respect to any Plan established or maintained by it,
engaged in a prohibited transaction which would subject it to a material tax or
penalty on prohibited transactions imposed by ERISA or Section 4975 of the Code.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $300,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $300,000,000 the fair market value of the
assets of all such underfunded Plans.
 
SECTION 3.14.  Disclosure
 
As of the Closing Date, this Agreement does not contain any untrue statement of
a material fact or omitted to state a material fact, under the circumstances
under which it was made, necessary in order to make the statements contained
herein or therein not misleading. At the Closing Date, there is no fact known to
the Borrower which has not been disclosed to the Lenders and which, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. The Borrower has delivered to the Administrative Agent certain
projections relating to the Borrower and its Consolidated Subsidiaries. Such
projections are based on good faith estimates and assumptions believed
 



  26

--------------------------------------------------------------------------------

 


to be reasonable at the time made, provided, however, that the Borrower makes no
representation or warranty that such assumptions will prove in the future to be
accurate or that the Borrower and its Subsidiaries will achieve the financial
results reflected in such projections.
 
SECTION 3.15.  Environmental Liabilities
 
Except for the Disclosed Matters and except with respect to any matters, that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 

4.   CONDITIONS OF LENDING

 
SECTION 4.1.  Conditions Precedent to Closing
 
The effectiveness of this Agreement is subject to the following conditions
precedent:
 
(a)  Loan Documents. The Administrative Agent shall have received this Agreement
and each of the other Fundamental Documents, each executed and delivered by a
duly authorized officer of the Borrower.
 
(b)  Corporate Documents for the Borrower. The Administrative Agent shall have
received a certificate of the Secretary or Assistant Secretary of the Borrower
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the certificate of incorporation and by-laws of the Borrower as
in effect on the date of such certification; (B) that attached thereto is a true
and complete copy of resolutions adopted by the Executive Committee of the Board
of Directors of the Borrower authorizing the borrowings hereunder and the
execution, delivery and performance in accordance with their respective terms of
this Agreement and any other documents required or contemplated hereunder; and
(C) as to the incumbency and specimen signature of each officer of the Borrower
executing this Agreement or any other document delivered by it in connection
herewith (such certificate to contain a certification by another officer of the
Borrower as to the incumbency and signature of the officer signing the
certificate referred to in this paragraph (b)).
 
(c)  Financial Statements. The Lenders shall have received the (a) audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of December 31, 2003 and (b) unaudited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries as of March 31,
2004, June 30, 2004 and September 30, 2004.
 
(d)  Opinions of Counsel. The Administrative Agent shall have received the
favorable written opinions, dated the date of the initial Extension of Credit
and addressed to the Administrative Agent and the Lenders, of (i) Skadden, Arps,
Slate, Meagher & Flom LLP, counsel to the Borrower, substantially in the form of
Exhibit B-1 hereto, and (ii) Eric J. Bock, Executive Vice President and
Corporate Secretary for the Borrower, substantially in the form of Exhibit B-2
hereto.
 
(e)  No Material Adverse Change. Since December 31, 2003 no events and
conditions have occurred that have had, or could reasonably be expected to have,
a Material Adverse Effect.
 



  27

--------------------------------------------------------------------------------

 


 
(f)  Payment of Fees. The Administrative Agent shall be satisfied that all
amounts payable to the Administrative Agent and the other Lenders pursuant
hereto or with regard to the transactions contemplated hereby have been or are
simultaneously being paid.
 
(g)  Litigation; Approval. No litigation shall be pending or threatened which
would be likely to have a Material Adverse Effect, or which could reasonably be
expected to materially adversely affect the ability of the Borrower to fulfill
its obligations hereunder or to otherwise materially impair the interests of the
Lenders.
 
(h)  Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower’s chief executive officer or chief financial officer
certifying, as of the Closing Date, that:
 
(i)  The representations and warranties set forth in Section 3 hereof and in the
other Fundamental Documents shall be true and correct in all material respects
(except to the extent that such representations and warranties expressly relate
to an earlier date); and
 
(ii)  No Event of Default or Default shall have occurred and be continuing.
 
(i)  Other Documents. The Administrative Agent shall have received such other
documents and certificates as the Administrative Agent may reasonably require.
 

5.   AFFIRMATIVE COVENANTS

 
From the date of the initial Loans and for so long as any amount shall remain
outstanding under any Note or unpaid under this Agreement, the Borrower agrees
that, unless the Required Lenders shall otherwise consent in writing, it will,
and will cause each of its Subsidiaries to:
 
SECTION 5.1.  Financial Statements, Reports, etc.
 
The Borrower will furnish to the Administrative Agent and to each Lender:
 
(a)  As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
year, and the corresponding figures as at the end of, and for, the preceding
fiscal year, accompanied by an opinion of Deloitte & Touche LLP or such other
independent certified public accountants of recognized standing as shall be
retained by the Borrower and satisfactory to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall (A)
be unqualified as to going concern and scope of audit and shall state that such
financial statements fairly present the financial condition of the Borrower and
its Consolidated Subsidiaries, as at the dates indicated and the results of the
operations and cash flows for the periods indicated and (B) contain no material
exceptions or qualifications except for qualifications relating to accounting
changes (with which such independent public accountants concur) in response to
FASB releases or other authoritative pronouncements;
 
(b)  As soon as is practicable, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of, and the related unaudited statements of income (or changes in
financial position) for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as at the end of, and for, the corresponding period in the
preceding fiscal year, together with a certificate signed by the chief financial
officer or a
 



  28

--------------------------------------------------------------------------------

 


vice president responsible for financial administration of the Borrower to the
effect that such financial statements, while not examined by independent public
accountants, reflect, in his opinion and in the opinion of the Borrower, all
adjustments necessary to present fairly the financial position of the Borrower
and its Consolidated Subsidiaries, as the case may be, as at the end of the
fiscal quarter and the results of their operations for the quarter then ended in
conformity with GAAP consistently applied, subject only to year-end and audit
adjustments and to the absence of footnote disclosure;
 
(c)  Together with the delivery of the statements referred to in paragraphs (a)
and (b) of this Section 5.1, a certificate of the Responsible Officer,
substantially in the form of Exhibit D hereto (i) stating whether or not the
signer has knowledge of any Default or Event of Default and, if so, specifying
each such Default or Event of Default of which the signer has knowledge, the
nature thereof and any action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event and (ii)
demonstrating in reasonable detail compliance with the provisions of Sections
6.5 and 6.6 hereof;
 
(d)  With reasonable promptness, copies of such financial statements and reports
that the Borrower may make to, or file with, the SEC and such other information,
certificates and data with respect to the Borrower and its Subsidiaries as from
time to time may be reasonably requested by the Administrative Agent or any of
the Lenders;
 
(e)  Promptly upon any Responsible Officer obtaining actual knowledge of the
occurrence of any Default or Event of Default, a certificate of the Responsible
Officer specifying the nature and period of existence of such Default or Event
of Default and what action the Borrower has taken, is taking and proposes to
take with respect thereto;
 
(f)  Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of (i) the institution of any action,
suit, proceeding, investigation or arbitration by any Governmental Authority or
other Person against or affecting the Borrower or any of its Subsidiaries or any
of their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, the Borrower shall promptly give notice thereof to the
Lenders and provide such other information as may be reasonably available to it
(without waiver of any applicable evidentiary privilege) to enable the Lenders
to evaluate such matters; and
 
(g)  Together with each set of financial statements required by paragraph (a)
above, a certificate of the independent certified public accountants rendering
the report and opinion thereon (which certificate may be limited to the extent
required by accounting rules or otherwise) (i) stating whether, in connection
with their audit, any Default or Event of Default has come to their attention,
and if such a Default or Event of Default has come to their attention,
specifying the nature and period of existence thereof, and (ii) stating that
based on their audit nothing has come to their attention which causes them to
believe that the matters specified in paragraph (c)(ii) above for the applicable
fiscal year are not stated in accordance with the terms of this Agreement.
 



  29

--------------------------------------------------------------------------------

 


(h)    Information required to be delivered pursuant to paragraphs (a), (b) and
(d) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the internet at the website address listed
on the signature pages of such notice, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge; provided
that the Borrower shall deliver paper copies of the reports and financial
statements referred to in paragraphs (a), (b) and (d) of this Section 5.1 to the
Administrative Agent or any Lender who requests the Borrower to deliver such
paper copies until written notice to cease delivering paper copies is given by
the Administrative Agent or such Lender.


SECTION 5.2.  Corporate Existence; Compliance with Statutes
 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, material rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by, any Governmental Authority, including without limitation, the
Federal Trade Commission’s “Disclosure Requirements and Prohibitions Concerning
Franchising and Business Opportunity Ventures” as amended from time to time (16
C.F.R. §§ 436.1 et seq.) and all state laws and regulations of similar import;
provided, however, that mergers, dissolutions and liquidations permitted under
Section 6.2 shall be permitted.
 
SECTION 5.3.  Insurance
 
Maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided, however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with normal industry practices.
 
SECTION 5.4.  Taxes and Charges
 
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local Taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any material Lien which may have
attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).
 
SECTION 5.5.  ERISA Compliance and Reports
 
Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933) of the
 



  30

--------------------------------------------------------------------------------

 


Borrower knows that any ERISA Event with respect to any Plan has occurred, a
statement of the chief financial officer of the Borrower, setting forth details
as to such ERISA Event and the action which it proposes to take with respect
thereto, together with a copy of the notice, if any, required to be filed by the
Borrower or any of its Subsidiaries of such ERISA Event with the PBGC, (b)
promptly upon the reasonable request of the Administrative Agent, copies of each
annual and other report with respect to each Plan and (c) promptly after receipt
thereof, a copy of any notice the Borrower or any of its Subsidiaries may
receive from the PBGC relating to the PBGC’s intention to terminate any Plan or
to appoint a trustee to administer any Plan; provided that the Borrower shall
not be required to notify the Administrative Agent of the occurrence of any of
the events set forth in the preceding clauses (a) and (c) unless such event,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect on the Borrower and its Subsidiaries taken as a whole.
 
SECTION 5.6.  Maintenance of and Access to Books and Records; Examinations
 
Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and provide the
Administrative Agent and its representatives reasonable access to all such books
and records and to any of their properties or assets during regular business
hours (provided that reasonable access to such books and records and to any of
the Borrower’s properties or assets shall be made available to the Lenders if an
Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records (in each case subject to the Borrower or
its Subsidiaries’ obligations under applicable confidentiality provisions) and
may discuss the affairs, finances and accounts with, and be advised as to the
same by, officers and, so long as a representative of the Borrower is present,
independent accountants, all as the Administrative Agent may deem appropriate
for the purpose of verifying the various reports delivered pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.
Notwithstanding Section 10.4, unless any such visit or inspection is conducted
after the occurrence and during the continuance of a Default or an Event of
Default, the Borrower shall not be required to pay any costs or expenses
incurred by the Administrative Agent, any Lender or any other Person in
connection with such visit or inspection.
 
SECTION 5.7.  Maintenance of Properties
 
Keep its properties which are material to its business in good repair, working
order and condition consistent with industry practice.
 
SECTION 5.8.  Changes in Character of Business
 
Cause the Borrower and its Subsidiaries taken as a whole to be primarily engaged
in the franchising and services businesses.
 

6.   NEGATIVE COVENANTS

 
From the date of the initial Loan and for so long as any amount shall remain
outstanding under any Note or unpaid under this Agreement, unless the Required
Lenders shall otherwise consent in writing, the Borrower agrees that it will
not, nor will it permit any of its Subsidiaries to, directly or indirectly:
 
SECTION 6.1.  Limitation on Indebtedness
 
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
except:
 



  31

--------------------------------------------------------------------------------

 


 
(a)  Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date, but not
any extensions or renewals thereof, unless effected on substantially the same
terms or on terms not materially more adverse to the Lenders;
 
(b)  purchase money Indebtedness (including Capital Leases) provided that such
Indebtedness is secured by Liens permitted by Section 6.3(c);
 
(c)  Guaranty Obligations;
 
(d)  Indebtedness owing by any Material Subsidiary to the Borrower or any other
Subsidiary;
 
(e)  Indebtedness of any Material Subsidiary issued and outstanding prior to the
date on which such Person became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Person
becoming a Subsidiary of the Borrower); provided that immediately prior and on a
Pro Forma Basis after giving effect to, such Person becoming a Subsidiary of the
Borrower, no Default or Event of Default shall occur or then be continuing and
the aggregate principal amount of such Indebtedness, when added to the aggregate
outstanding principal amount of Indebtedness permitted by paragraphs (f) and (g)
below, shall not exceed the greater of 10% of Consolidated Net Worth and
$400,000,000;
 
(f)  any renewal, extension or modification of Indebtedness under paragraph (e)
above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not
materially more adverse to the Lenders and (ii) the principal amount of such
Indebtedness is not increased;
 
(g).  other Indebtedness of any Material Subsidiary in an aggregate principal
amounts which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) above, does not exceed the
greater of 10% of Consolidated Net Worth and $400,000,000;
 
(h)  AESOP Indebtedness;
 
(i)  Indebtedness incurred pursuant to an Asset Financing Transaction;
 
(j)  to the extent, if any, not included in clause (i), Securitization
Indebtedness;
 
(k)  without limiting any of the foregoing, Indebtedness incurred in connection
with any acquisition by the Borrower or any of its Subsidiaries of vehicles
directly from a manufacturer pursuant to such manufacturer’s repurchase program;
provided that (x) such Indebtedness is not greater than the net book value of
such vehicles and (ii) such vehicles could not be financed under the AESOP
Financing Program;
 
(l)  in addition to Timeshare Indebtedness permitted pursuant to any of the
foregoing, Timeshare Indebtedness in an aggregate principal amount not to exceed
$800,000,000;
 
(m)  Indebtedness incurred pursuant to Terminal Rental Adjustment Clause (TRAC)
lease financings of trucks to be used in the truck rental operations of the
Borrower or any Subsidiary;
 



  32

--------------------------------------------------------------------------------

 


(n)  Indebtedness secured by trucks to be used in the truck rental operations of
the Borrower or any Subsidiary in an aggregate principal amount not to exceed
$200,000,000;
 
(o)  Indebtedness secured by vehicles owned by the Borrower or any Subsidiary of
the Borrower which are located in Australia, New Zealand, Canada and Puerto
Rico;
 
(p)  in addition to Indebtedness secured by relocation receivables permitted
pursuant to any of the foregoing, Indebtedness that is secured by relocation
receivables of the Borrower or any Subsidiary of the Borrower in an aggregate
principal amount not to exceed $150,000,000;
 
(q)  deposits raised in the ordinary course of the banking business of any
Material Subsidiary that is subject to state and/or federal banking regulations
that constitute Indebtedness and any discount or borrowing by such Material
Subsidiary in the ordinary course of the banking business of such Material
Subsidiary;
 
(r)  derivatives transactions entered into in the ordinary course of business
pursuant to hedging programs; and
 
(s)  in addition to the Indebtedness permitted by paragraphs (a) - (r) above,
Indebtedness of PHH and its Subsidiaries so long as, after giving effect to the
incurrence of such Indebtedness and the use of the proceeds thereof, the ratio
of Indebtedness (other than Securitization Indebtedness and Other Excluded
Indebtedness) of PHH and its Subsidiaries to consolidated shareholders’ equity
of PHH is less than 8 to 1.
 
SECTION 6.2.  Consolidation, Merger, Sale of Assets
 
(a)  Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity or the successor to the Borrower has
unconditionally assumed in writing all of the payment and performance
obligations of the Borrower under this Agreement and the other Fundamental
Documents, (ii) in which the surviving entity becomes a Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation, or (iii) involving a Subsidiary in connection with a
transaction permitted by Section 6.2(b); provided, however, that immediately
prior to and on a Pro Forma Basis after giving effect to any such transaction
described in any of the preceding clauses (i), (ii) and (iii) no Default or
Event of Default has occurred and is continuing.
 
(b)  The Borrower and its Subsidiaries (either individually or collectively and
whether in one transaction or series of related transactions) will not sell or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries, taken as a whole.
 
SECTION 6.3.  Limitations on Liens
 
Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:
 
(a)  Liens for taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;
 



  33

--------------------------------------------------------------------------------

 


 
(b)  Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;
 
(c)  purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by the Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
 
(d)  Liens upon real and/or personal property, which property was acquired after
the Closing Date (by purchase, construction or otherwise) by the Borrower or any
of its Material Subsidiaries, each of which Liens existed on such property
before the time of its acquisition and was not created in anticipation thereof;
provided, however, that no such Lien shall extend to or cover any property of
the Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;
 
(e)  to the extent not covered by clause (b) above, Liens securing judgments
which do not constitute an Event of Default;
 
(f)  Liens created under any Fundamental Document;
 
(g).  Liens existing on the Closing Date and any extensions or renewals thereof;
 
(h)  Liens securing (or covering property constituting the source of payment
for) any Indebtedness permitted pursuant to clauses (d) and (h) through (q) of
Section 6.1;
 
(i)  to the extent not covered by clause (h) above, Liens on equity interests or
other securities issued by a Securitization Entity, securing (or covering
property constituting the source of payment for) Securitization Indebtedness or
Indebtedness incurred pursuant to an Asset Financing Transaction; and
 
(j)  other Liens securing obligations having an aggregate principal amount not
to exceed the greater of 15% of Consolidated Net Worth and $400,000,000.
 
SECTION 6.4.  Sale and Leaseback
 
Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower and its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $500,000,000 in
the aggregate on a cumulative basis, and except (a) any arrangements existing on
the Closing Date and any renewals, extensions or modifications thereof, or
replacements or substitutions therefor, so long as such renewals, extensions or
modifications are effected on substantially the same terms or on terms which, in
the aggregate, are not more adverse to the Lenders in any material respect and
(b) in connection with any Asset Financing Transaction.
 



  34

--------------------------------------------------------------------------------

 


SECTION 6.5.  Debt to Capitalization Ratio
 
Permit the Debt to Capitalization Ratio on the last day of any fiscal quarter to
be greater than 0.5 to 1.
 
SECTION 6.6.  Interest Coverage Ratio
 
Permit the Interest Coverage Ratio for any Rolling Period to be less than 3.0 to
1.0.
 
SECTION 6.7.  Accounting Practices
 
Establish a fiscal year ending on any date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP or the SEC.
 

7.   EVENTS OF DEFAULT

 
In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
 
(a)  any representation or warranty made by the Borrower in this Agreement or
any other Fundamental Document or in connection with this Agreement or with the
execution and delivery of the Notes or the Borrowings hereunder, or any
statement or representation made in any report, financial statement, certificate
or other document furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender under or in connection
with this Agreement, shall prove to have been false or misleading in any
material respect when made or delivered;
 
(b)  default shall be made in the payment of any principal of or interest on any
Loan, the Notes or of any fees or other amounts payable by the Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and in the case of payments of interest, such default
shall continue unremedied for five days, and in the case of payments other than
of any principal amount of or interest on any Loan or the Notes, such default
shall continue unremedied for five days after written notice of non-payment has
been received by the Borrower from the Administrative Agent;
 
(c)  default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.1(e) (with respect to notice of
Default or Events of Default), 5.8 or Section 6 of this Agreement;
 
(d)  default shall be made by the Borrower in the due observance or performance
of any other covenant, condition or agreement to be observed or performed
pursuant to the terms of this Agreement, or any other Fundamental Document and
such default shall continue unremedied for thirty days after the Borrower
obtains knowledge of such occurrence;
 
(e)  (i) default in payment shall be made with respect to any Indebtedness of
the Borrower or any of its Subsidiaries (other than Securitization Indebtedness)
where the amount or amounts of such Indebtedness exceeds $100,000,000 in the
aggregate; or (ii) default in payment or performance shall be made with respect
to any Indebtedness of the Borrower or any of its Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds $100,000,000 in the aggregate, if the effect of such default is to
result in the acceleration of the maturity of such Indebtedness; or (iii) any
other circumstance shall arise (other than the mere passage of time) by reason
of
 



  35

--------------------------------------------------------------------------------

 


which the Borrower or any Subsidiary of the Borrower is required to redeem or
repurchase, or offer to holders the opportunity to have redeemed or repurchased,
any such Indebtedness (other than Securitization Indebtedness) where the amount
or amounts of such Indebtedness exceeds $100,000,000 in the aggregate; provided
that clause (iii) shall not apply to secured Indebtedness that becomes due as a
result of a voluntary sale of the property or assets securing such Indebtedness
or Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Subsidiaries; and provided, that clauses (ii) and (iii) shall not
apply to any Indebtedness of any Subsidiary issued and outstanding prior to the
date such Subsidiary became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness which becomes operative as a result of the acquisition of such
Subsidiary by the Borrower or any of its Subsidiaries; and provided, further,
that in the case of any derivative transaction described in Section 6.1(q), each
reference in this clause (e) to the amount of $100,000,000 shall mean the amount
payable by the Borrower or any of its Subsidiaries in connection with a default
or “other circumstance” described in clause (i), (ii) or (iii) and not to the
notional amount of such derivative transaction;
 
(f)  the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or the
Borrower or any Material Subsidiary thereof shall take any action to authorize
any of the foregoing;
 
(g).  any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty days;
 
(h)  the occurrence of a Change in Control;
 
(i)  final judgment(s) for the payment of money in excess of $100,000,000 (to
the extent not paid or covered by insurance) shall be rendered against the
Borrower or any of its Subsidiaries which within thirty days from the entry of
such judgment shall not have been discharged or stayed pending appeal or which
shall not have been discharged within thirty days from the entry of a final
order of affirmance on appeal; or
 
(j)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events (with respect to which the Borrower has a liability which has not
yet been satisfied) that have occurred, would result in a Material Adverse
Effect;
 
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, declare the principal of and the
 



  36

--------------------------------------------------------------------------------

 


interest on the Loans and the Notes and all other amounts payable hereunder or
thereunder to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate or other notice of any kind, all of
which are hereby expressly waived, anything in this Agreement or in the Notes to
the contrary notwithstanding. If an Event of Default specified in paragraphs (f)
or (g) above shall have occurred, the principal of and interest on the Loans and
the Notes and all other amounts payable hereunder or thereunder shall thereupon
and concurrently become due and payable without presentment, demand, protest,
notice of acceleration, notice of intent to accelerate or other notice of any
kind, all of which are hereby expressly waived, anything in this Agreement or
the Notes to the contrary notwithstanding.
 

8.   THE ADMINISTRATIVE AGENT

 
SECTION 8.1.  Administration by Administrative Agent
 
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents, the Notes and any other documents contemplated by this
Agreement as are delegated by the terms hereof or thereof, as appropriates
together with all powers reasonably incidental thereto. The Administrative Agent
shall have no duties or responsibilities except as set forth in the Fundamental
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.9), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries or Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.9) or in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Section 4 or elsewhere
herein. Any Lender which is not the Administrative Agent (regardless of whether
such Lender bears the title of any other Agent or any similar title, as
indicated on the signature pages hereto) for the credit facility hereunder shall
not have any duties or responsibilities except as a Lender hereunder.
 
SECTION 8.2.  Advances and Payments
 
(a)  On the date of the making of the Loans, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Loan to be made by it in accordance with this
Agreement. Each of the Lenders hereby authorizes and requests the
 



  37

--------------------------------------------------------------------------------

 


Administrative Agent to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, unless with respect to any Lender, such
Lender has theretofore specifically notified the Administrative Agent that such
Lender does not intend to fund that particular Loan. Each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent pursuant to
the immediately preceding sentence. If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market. Notwithstanding the
preceding sentence, if such reimbursement is not made by the second Business Day
following the day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender or such Lender has indicated that it
does not intend to reimburse the Administrative Agent, the Borrower shall
immediately pay such unreimbursed advance amount (plus any accrued, but unpaid
interest at the rate applicable to ABR Loans) to the Administrative Agent.
 
(b)  Any amounts received by the Administrative Agent in connection with this
Agreement or the Notes the application of which is not otherwise provided for
shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay accrued but unpaid interest on the Loans, second, the
principal balance outstanding on the Loans and third, to pay other amounts
payable to the Administrative Agent and/or the Lenders. All amounts to be paid
to any of the Lenders by the Administrative Agent shall be credited to the
Lenders, promptly after collection by the Administrative Agent, in immediately
available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.
 
SECTION 8.3.  Sharing of Setoffs and Cash Collateral
 
Each of the Lenders agrees that if it shall, through the operation of Sections
2.20, 2.25(g) or 2.25(h) hereof or the exercise of a right of bank’s lien,
setoff or counterclaim against the Borrower, including, but not limited to, a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim and
received by such Lender under any applicable bankruptcy, insolvency or other
similar law, or otherwise, obtain payment in respect of its Loan as a result of
which the unpaid portion of its Loan is proportionately less than the unpaid
portion of any of the other Lenders (a) it shall promptly purchase at par (and
shall be deemed to have thereupon purchased) from such other Lenders a
participation in the Loans of such other Lenders, so that the aggregate unpaid
principal amount of each of the Lenders’ Loans and its participation in Loans of
the other Lenders shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loan prior to the obtaining of such payment was to the principal amount of all
Loans outstanding prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the Lenders share such payment pro rata.
 
SECTION 8.4.  Notice to the Lenders
 
Upon receipt by the Administrative Agent from the Borrower of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent will in
turn immediately inform the other Lenders in writing (which shall include
telegraphic communications) of the nature of such communication or of the Event
of Default, as the case may be.
 



  38

--------------------------------------------------------------------------------

 


SECTION 8.5.  Liability of Administrative Agent 
 
 
(a)  The Administrative Agent, when acting on behalf of the Lenders may execute
any of its duties under this Agreement by or through its officers, agents, or
employees and neither the Administrative Agent nor its directors, officers,
agents, or employees shall be liable to the Lenders or any of them for any
action taken or omitted to be taken in good faith, or be responsible to the
Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. The Administrative Agent and its respective
directors, officers, agents, and employees shall in no event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by it
pursuant to instructions received by it from the Required Lenders or in reliance
upon the advice of counsel selected by it. Without limiting the foregoing,
neither the Administrative Agent nor its directors, officers, employees, or
agents shall be responsible to any of the Lenders for the due execution,
validity, genuineness, effectiveness, sufficiency, or enforceability of, or for
any statement, warranty, or representation in, or for the perfection of any
security interest contemplated by, this Agreement or any related agreement,
document or order, or for the designation or failure to designate this
transaction as a “Highly Leveraged Transaction” for regulatory purposes, or
shall be required to ascertain or to make any inquiry concerning the performance
or observance by the Borrower of any of the terms, conditions, covenants, or
agreements of this Agreement or any related agreement or document.
 
(b)  Neither the Administrative Agent nor its directors, officers, employees, or
agents shall have any responsibility to the Borrower on account of the failure
or delay in performance or breach by any of the Lenders or the Borrower of any
of their respective obligations under this Agreement or the Notes or any related
agreement or document or in connection herewith or therewith.
 
(c)  The Administrative Agent, in such capacity hereunder, shall be entitled to
rely on any communication, instrument, or document reasonably believed by it to
be genuine or correct and to have been signed or sent by a Person or Persons
believed by it to be the proper Person or Persons, and it shall be entitled to
rely on advice of legal counsel, independent public accountants, and other
professional advisers and experts selected by it.
 
SECTION 8.6.  Reimbursement and Indemnification
 
Each of the Lenders severally and not jointly agrees (to the extent not
reimbursed or otherwise paid by the Borrower (pursuant to Section 10.5 hereof))
(i) to reimburse the Administrative Agent, in the amount of its proportionate
share of the aggregate principal amount of Loans outstanding hereunder on the
date on which such reimbursement is sought (or, if indemnification is sought
after the date upon which the Loans shall have been repaid in full, in the
amount of its proportionate share of the aggregate principal amount of Loans
outstanding hereunder immediately prior to such date), for any expenses and fees
incurred for the benefit of the Lenders under the Fundamental Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the administration or enforcement thereof
and (ii) to indemnify and hold harmless the Administrative Agent and any of its
directors, officers, employees, or agents, on demand, in the amount of its
proportionate share of the aggregate principal amount of Loans outstanding
hereunder on the date on which such indemnification is sought (or, if
indemnification is sought after the date upon which the Loans shall have been
repaid in full, in the amount of its proportionate share of the aggregate
principal amount of Loans outstanding hereunder immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it or any of them in any way relating to or arising out of the
Fundamental Documents or any action taken or omitted by it or any of them under
the
 



  39

--------------------------------------------------------------------------------

 


Fundamental Documents to the extent not reimbursed by the Borrower or one of its
Subsidiaries (except such as shall result from the gross negligence or willful
misconduct of the Person seeking indemnification).
 
SECTION 8.7.  Rights of Administrative Agent
 
It is understood and agreed that JPMorgan Chase Bank shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower or any Subsidiary or other
Affiliate thereof as though it were not the Administrative Agent on behalf of
the Lenders under this Agreement.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent; provided that no such delegation shall limit or reduce in
any way the Administrative Agent’s duties and obligations to the Borrower under
this Agreement. The Administrative Agent and any such sub-agent, and any
Affiliate of the Administrative Agent or any such sub-agent, may perform any and
all its duties and exercise its rights and powers through their respective
directors, officers, employees, agents and advisors. The exculpatory provisions
of Section 8.5 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
SECTION 8.8.  Independent Investigation by Lenders
 
Each of the Lenders acknowledges that it has decided to enter into this
Agreement based on its own analysis of the transactions contemplated hereby,
based on such documents and other information as it has deemed appropriate and
on the creditworthiness of the Borrower and agrees that the Administrative Agent
shall bear no responsibility therefor.
 
SECTION 8.9.  Notice of Transfer
 
The Administrative Agent may deem and treat any Lender which is a party to this
Agreement as the owners of such Lender’s respective portions of the Loans,
unless and until a written notice of the assignment or transfer thereof executed
by any such Lender shall have been received by the Administrative Agent and
become effective pursuant to Section 10.3.
 
SECTION 8.10.  Successor Administrative Agent
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Borrower (with
the consent of the Required Lenders, which shall not be unreasonably withheld or
delayed) shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Borrower and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and
 



  40

--------------------------------------------------------------------------------

 


become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
SECTION 8.11.  Reserved
 
SECTION 8.12.  Agents Generally
 
Except as expressly set forth herein, no Agent shall have any duties or
responsibilities hereunder in its capacity as such; and shall incur no
liability, under this Agreement and the other Fundamental Documents.
 

9.   RESERVED

 

10.   MISCELLANEOUS

 
SECTION 10.1.  Notices
 
(a)  Notices and other communications provided for herein shall be in writing
and shall be delivered or mailed (or in the case of telegraphic communication,
if by telegram, delivered to the telegraph company and, if by telex, telecopy,
graphic scanning or other telegraphic communications equipment of the sending
party hereto, delivered by such equipment) addressed as follows:
 
(i)  if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 111
Fannin, 10th floor, Houston, Texas 77002, Attention of Vaughan Nguyen (Telephone
No. 713-750-3550; Facsimile No. 713-750-2932), with a copy to Randolph Cates
(Facsimile No. 212-270-3279);
 
(ii)  if to the Borrower, to it at 9 West 57th Street, New York, NY 10019
Attention of Corporate Secretary (Facsimile No. 212-413-1922) and Treasurer
(Facsimile No. 973-496-0690), with a copy to Skadden, Arps, Slate, Meagher &
Flom LLP, Four Times Square, New York, NY 10036, Attention of James M. Douglas
(Facsimile No. 917-777-2868); and
 
(iii)  if to a Lender, to it at its address notified to the Administrative Agent
(or set forth in its Assignment and Acceptance or other agreement pursuant to
which it became a Lender hereunder);
 
or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.
 
(b)  Any party hereto may change its address or telecopy number and other
communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
 
(c)  Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower
 



  41

--------------------------------------------------------------------------------

 


may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
SECTION 10.2.  Survival of Agreement, Representations and Warranties, etc.
 
All warranties, representations and covenants made by the Borrower herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Administrative Agent and the Lenders and shall survive the making of the
Loans herein contemplated and the issuance and delivery to the Administrative
Agent of the Notes regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitment has not been terminated. All statements in
any such certificate or other instrument shall constitute representations and
warranties by the Borrower hereunder.
 
SECTION 10.3.  Successors and Assigns; Syndications; Loan Sales; Participations
 
(a)  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided, however, that the Borrower may not assign its rights hereunder
without the prior written consent of all the Lenders), and all covenants,
promises and agreements by, or on behalf of, the Borrower which are contained in
this Agreement shall inure to the benefit of the successors and assigns of the
Lenders.
 
(b)  Each of the Lenders may (but only with the prior written consent of the
Administrative Agent and the Borrower, which consents shall not be unreasonably
withheld or delayed, provided that the consent of the Borrower shall not be
required if an Event of Default has occurred and is continuing) assign to one or
more banks or other entities either (i) all or a portion of its interests,
rights and obligations under this Agreement (including, without limitation, all
or a portion of the Loan at the time owing to it and the Note held by it) (a
“Ratable Assignment”) or (ii) all or a portion of its rights and obligations
under and in respect of a portion of the Loan at the time owing to it and the
Note held by it) (a “Non-Ratable Assignment”); provided, however, that (1) each
Non-Ratable Assignment shall be of a constant, and not a varying, percentage of
all of the assigning Lender’s rights and obligations in respect of the Loan
which is the subject of such assignment, (2) each Ratable Assignment shall be of
a constant, and not a varying, percentage of the assigning Lender’s rights and
obligations under this Agreement, (3) the amount of the Loan of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the Lender) shall
be in a minimum principal amount of $1,000,000 (or, if less, the remaining
portion of the assigning Lender’s rights and obligations under this Agreement)
unless otherwise agreed by the Borrower and the Administrative Agent and (4) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, and from and after the effective date specified in
each Assignment and Acceptance, which effective date shall be not earlier than
five Business Days (or such shorter period approved by the Administrative Agent)
after the date of acceptance and recording by the Administrative Agent, (x) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).
 



  42

--------------------------------------------------------------------------------

 


(c)  Notwithstanding the other provisions of this Section 10.3, each Lender may
at any time make a Ratable Assignment or a Non-Ratable Assignment of its
interests, rights and obligations under this Agreement to (i) any Affiliate of
such Lender or (ii) any other Lender hereunder without the consent of the
Administrative Agent or the Borrower provided that it meets the registration
requirements in Section 10.3(b)(4).
 
(d)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Sections
5.1(a) and 5.1(b) (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4
hereof) and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Fundamental Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will be bound by the provisions of this
Agreement and will perform in accordance with its terms all of the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.
 
(e)  The Administrative Agent, on behalf of the Borrower, shall maintain at its
address at which notices are to be given to it pursuant to Section 10.1, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Fundamental Documents, notwithstanding any notice to the
contrary. Any assignment shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
(f)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, any Notes subject to such assignment and the processing
and recordation fee, the Administrative Agent (subject to the right, if any, of
the Borrower to require its consent thereto) shall, if such Assignment and
Acceptance has been completed and is substantially in the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt written notice thereof
to the Borrower. If a portion of the Commitment has been assigned by an
assigning Lender, then such Lender shall deliver its Note, if any, at the same
time it delivers the applicable Assignment and Acceptance to the Administrative
Agent. Within five Business Days after receipt of the notice, the Borrower, at
its own expense, shall execute and deliver to the
 



  43

--------------------------------------------------------------------------------

 


applicable Lenders at their request a new Note payable to such assignee in an
amount equal to the outstanding principal amount of the Loan assumed by it
pursuant to such Assignment and Acceptance hereunder, and a new Note payable to
the assigning Lender in an amount equal to the outstanding principal amount of
the Loan retained by it hereunder. Any new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of the Loans of the
respective Lenders. All new Notes shall be dated as of the Closing Date and
shall otherwise be in substantially the form of Exhibits A hereto. No assignment
shall be effective for purpose of the Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(g)  Each of the Lenders may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of the Loans owing to it and the Note or Notes held by it); provided,
however, that (i) any such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Participant shall not be granted any voting rights
under this Agreement, except with respect to matters requiring the consent of
each of the Lenders hereunder, (iii) any such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iv) the participating banks or other entities shall be entitled to the cost
protection provisions of Sections 2.15, 2.16, 2.18, 2.22 and 2.25 hereof (and
subject to the limitations thereof) but a Participant shall not be entitled to
receive pursuant to such provisions an amount larger than its share of the
amount to which the Lender granting such participation would have been entitled
to receive; provided that a Participant shall not be entitled to the benefits of
Section 2.22 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.22(e) as though it were a Lender, and (v) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
(h)  The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or Participant or proposed assignee or Participant, any
information, including confidential information, relating to the Borrower
furnished to the Administrative Agent by or on behalf of the Borrower; provided
that prior to any such disclosure, each such assignee or Participant or proposed
assignee or Participant agrees in writing to be bound by the confidentiality
provisions of Section 10.15.
 
(i)  Each Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make the Loans hereunder for its own account in the ordinary course of such
business; provided, however, that, subject to preceding clauses (a) through (h),
the disposition of the Notes or other evidence of Indebtedness held by that
Lender shall at all times be within its exclusive control.
 
(j)  The Borrower consents that any Lender may at any time and from time to time
pledge, or otherwise grant a security interest in, any Loan or any Note
evidencing such Loan (or any part thereof), including any such pledge or grant
to any Federal Reserve Bank, and, with respect to any Lender which is a fund, to
the fund’s trustee in support of its obligations to such trustee, and this
Section shall not apply to any such pledge or grant; provided that no such
pledge or grant shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
SECTION 10.4.  Expenses
 
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication,
preparation, execution, delivery and
 



  44

--------------------------------------------------------------------------------

 


administration of this Agreement, the Notes and the making of the Loans, the
reasonable and documented fees and disbursements of Simpson Thacher & Bartlett
LLP, counsel to the Administrative Agent, as well as all reasonable and
documented out-of-pocket expenses incurred by the Lenders in connection with any
restructuring or workout of this Agreement and the Notes or in connection with
the enforcement or protection of the rights of the Lenders in connection with
this Agreement, the Notes or any other Fundamental Document, and with respect to
any action which may be instituted by any Person against any Lender in respect
of the foregoing, or as a result of any transaction, action or nonaction arising
from the foregoing, including but not limited to the reasonable and documented
fees and disbursements of any counsel for the Lenders, provided, however, that
the Borrower shall not be liable for the fees and expenses of more than one
separate firm for the Lenders (unless there shall exist an actual conflict of
interest among such Persons, and in such case, not more than two separate firms)
in connection with any one such action or any separate but substantially similar
or related actions in the same jurisdiction, nor shall the Borrower be liable
for any settlement or any proceeding effected without the Borrower’s written
consent. Such payments shall be made on the Closing Date and thereafter on
demand. The obligations of the Borrower under this Section shall survive the
termination of this Agreement and/or the payment of the Loans.
 
SECTION 10.5.  Indemnity
 
Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Administrative Agent and the Lenders and their respective
directors, officers, employees and agents (each, an “Indemnified Party”) from
and against any and all expenses (including reasonable and documented fees and
disbursements of counsel), losses, claims, damages and liabilities arising out
of any claim, litigation, investigation or proceeding (regardless of whether any
such Indemnified Party is a party thereto) in any way relating to the
transactions contemplated hereby, but excluding therefrom all expenses, losses,
claims, damages, and liabilities arising out of or resulting from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification or any of its Related Parties, provided, however, the Borrower
shall not be liable for the fees and expenses of more than one separate firm for
all such Indemnified Parties (unless there shall exist an actual conflict of
interest among such Indemnified Parties, and in such case, not more than two
separate firms) in connection with any one such action or any separate but
substantially similar or related actions in the same jurisdiction, nor shall the
Borrower be liable for any settlement of any proceeding effected without the
Borrower’s written consent, and provided further, however, that this Section
10.5 shall not be construed to expand the scope of the reimbursement obligations
of the Borrower specified in Section 10.4. The obligations of the Borrower under
this Section 10.5 shall survive the termination of this Agreement and/or payment
of the Loans.
 
SECTION 10.6.  CHOICE OF LAW
 
THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
SECTION 10.7.  No Waiver
 
No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power or remedy hereunder or under the
Notes shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or
 



  45

--------------------------------------------------------------------------------

 


further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.
 
SECTION 10.8.  Extension of Maturity
 
Except as otherwise specifically provided in Section 1 or 8 hereof, should any
payment of principal of or interest on the Notes or any other amount due
hereunder become due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day and, in
the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.
 
SECTION 10.9.  Amendments, etc.
 
Except as set forth in Section 10.9(b), no modification, amendment or waiver of
any provision of this Agreement, and no consent to any departure by the Borrower
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed or consented to in writing by the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of each Lender affected thereby
alter the stated maturity or principal amount of any Loan or decrease the rate
of interest payable thereon or extend the scheduled date of any payment thereof;
and provided, further that no such modification or amendment shall without the
written consent of all of the Lenders (i) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders or
(ii) amend this Section 10.9 or the definition of Required Lenders. No such
amendment or modification may adversely affect the rights and obligations of the
Administrative Agent hereunder without its prior written consent. No notice to
or demand on the Borrower shall entitle the Borrower to any other or further
notice or demand in the same, similar or other circumstances. Each holder of a
Note shall be bound by any amendment, modification, waiver or consent authorized
as provided herein, whether or not a Note shall have been marked to indicate
such amendment, modification, waiver or consent and any consent by any holder of
a Note shall bind any Person subsequently acquiring a Note, whether or not a
Note is so marked.
 
SECTION 10.10.  Severability
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 10.11.  SERVICE OF PROCESS; WAIVER OF JURY TRIAL
 
(a)  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF BROUGHT BY THE
ADMINISTRATIVE AGENT OR A LENDER. THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH
COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
 



  46

--------------------------------------------------------------------------------

 


EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT,
AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING
ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR
OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. THE BORROWER HEREBY CONSENTS TO
SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN
PURSUANT TO SECTION 10.1 HEREOF. THE BORROWER AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS. FINAL JUDGMENT AGAINST THE
BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN
DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF
SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT OR A
LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS
AGAINST THE BORROWER OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE
UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE BORROWER OR SUCH ASSETS MAY
BE FOUND.
 
(b)  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE PROVISIONS OF
THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE OTHER
PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.
THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY
TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
 
SECTION 10.12.  Headings
 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.
 
SECTION 10.13.  Execution in Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
 
SECTION 10.14.  Entire Agreement
 
This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent, the Syndication Agent
or any Lender (other than the provisions of the letter
 



  47

--------------------------------------------------------------------------------

 


agreement dated January 18, 2005, among the Borrower, J.P. Morgan Securities
Inc. and Citigroup Global Markets, Inc.) prior to the execution of this
Agreement which relate to Loans to be made shall be replaced by the terms of
this Agreement.
 
SECTION 10.15.  Confidentiality
 
Each of the Administrative Agent and the Lenders agrees that it will not use,
either directly or indirectly, any of the Confidential Information except in
connection with this Agreement and the transactions contemplated hereby. Neither
the Administrative Agent or any Lender shall disclose to any Person the
Confidential Information, except
 
(a)  to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other professional advisors who need to
know the Confidential Information for purposes related to this Agreement or any
other Fundamental Document or any transactions contemplated thereby or
reasonably incidental to the administration of this Agreement or the other
Fundamental Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and agree to keep such Confidential Information
confidential in accordance with the provisions of this Section 10.15),
 
(b)  to the extent requested by any regulatory authority having jurisdiction
over it or its Affiliates,
 
(c)  to the extent required by Applicable Law, regulations or by any subpoena or
similar legal process, provided that the Administrative Agent, or such Lender,
as the case may be, shall request confidential treatment of such Confidential
Information to the extent permitted by Applicable Law and the Administrative
Agent, or such Lender, as the case may be, shall, to the extent permitted by
Applicable Law, promptly inform the Borrower with respect thereto so that the
Borrower may seek appropriate protective relief to the extent permitted by
Applicable Law, provided further that in the event that such protective remedy
or other remedy is not obtained, the Administrative Agent, or such Lender, as
the case may be, shall furnish only that portion of the Confidential Information
that is legally required and shall disclose the Confidential Information in a
manner reasonably designed to preserve its confidential nature,
 
(d)  to any other Lender party to this Agreement,
 
(e)  in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,
 
(f)  subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
 
(g)  with the prior written consent of the Borrower or
 
(h)  to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 10.15 or (ii) becomes available to the
Administrative Agent, or any Lender on a nonconfidential basis from a source
other than the Borrower, its Affiliates or Representatives, which source, to the
reasonable knowledge of the Administrative Agent, or any Lender, as may be
appropriate, is not prohibited from disclosing such Confidential Information to
the Administrative Agent, or such Lender by a contractual, legal or fiduciary
obligation, to the Borrower, the Administrative Agent or any Lender.
 



  48

--------------------------------------------------------------------------------

 


(i)  Neither the Administrative Agent nor any Lender shall make any public
announcement, advertisement, statement or communication regarding the Borrower,
its Affiliates or this Agreement or the transactions contemplated hereby without
the prior written consent of the Borrower. The obligations of the Administrative
Agent and each Lender under this Section 10.15 shall survive the termination or
expiration of this Agreement.
 
SECTION 10.16.  USA PATRIOT Act
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower shall promptly provide such
information upon request by any Lender. In connection therewith, each Lender
hereby agrees that the confidentiality provisions set forth in Section 10.15
shall apply to any non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Section 10.16.
 
SECTION 10.17.  Replacement of Lenders
 
If any Lender refuses to consent to an amendment, modification or waiver of this
Agreement that is approved by the Required Lenders pursuant to Section 10.9 (a
“Non-Consenting Lender”), if any Lender is a Defaulting Lender, or under any
other circumstances set forth herein expressly providing that the Borrower shall
have the right to replace a Lender as a party to this Agreement, the Borrower
may, upon notice to such Lender and the Administrative Agent, replace such
Lender by causing such Lender to assign its Commitment (with the assignment fee
to be paid by the Borrower in such instance) pursuant to Section 10.3 to one or
more banks or other entities procured by the Borrower upon receipt of all
amounts due and owing to it.
 



   49

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.
 


 

 
 
CENDANT CORPORATION,
as Borrower

       

 By: /s/ Ronald L. Nelson
 
Name: Ronald L. Nelson
Title:    President and Chief Financial Officer
 
 
 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
 
By: /s/ Robert Sacks                
  Name: Robert Sacks
Title:    Managing Director
 
 
 

 
CITICORP NORTH AMERICA, INC.,
as Syndication Agent and Lender
 
By: /s/ William G. Martens, III        
 
Name: William G. Martens, III
Title:    Managing Director





 



   50

--------------------------------------------------------------------------------

 





 
SUMITOMO MITSUI BANKING CORPORATION
 
By: /s/ Edward McColly          
  Name: Edward McColly
Title:    Vice President & Department Head
 
 
 
THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH
 
By: /s/ Linda Tam          
      Name: Linda Tam
Title:   Authorized Signatory
 
 
 
THE ROYAL BANK OF SCOTLAND PLC
as Syndication Agent and Lender
 
By: /s/ Bruce Ferguson            
 
Name: Bruce Ferguson
Title:    Senior Vice President






 



 

--------------------------------------------------------------------------------

 




 